Case 19-40057-JMM             Doc 41      Filed 07/02/19 Entered 07/02/19 04:55:17          Desc Main
                                         Document     Page 1 of 14



Matthew T. Christensen, ISB: 7213
ANGSTMAN JOHNSON
199 N. Capitol Blvd, Ste 200
Boise, ID 83702
Phone: (208) 384-8588
Fax: (208) 853-0117
Email: mtc@angstman.com

Attorney for Debtors

                               UNITED STATES BANKRUPTCY COURT

                                           DISTRICT OF IDAHO

In re:                                                  Case No. 19-40057-JMM
                                                        Chapter 11
TIMOTHY D. SEMONES and SUSAN C.
DESKO,

                              Debtors.




                            CHAPTER 11 PLAN OF REORGANIZATION

          The Debtors, Timothy D. Semones (“Semones”) and Susan C. Desko (“Desko”), and

hereby submit their Plan of Reorganization (the “Plan” or “Plan of Reorganization”).



                                       ARTICLE l - DEFINITIONS

          1.1 Definitions. The capitalized terms used herein shall have the respective meanings as

set forth below.

                    (a) "Allowed" Claim shall mean claim as allowed pursuant to 11 U.S.C. §502.

                    (b) "Bankruptcy Court" shall mean the United States Bankruptcy Court.

                    (c) "Debtors" shall mean the Debtors-in-possession, as identified in the caption.

                    (d) "Claim(s)" shall mean claim, as defined in 11 U.S.C. § 101(5).



CHAPTER 11 PLAN – PAGE 1
Matter: 13099-001
Case 19-40057-JMM            Doc 41    Filed 07/02/19 Entered 07/02/19 04:55:17           Desc Main
                                      Document     Page 2 of 14



                    (e) "Confirmation" shall mean approval of the Plan by order of the Bankruptcy

Court pursuant to 11 U.S.C. §§ 1128 and 1129.

                    (f) "Distribution Date" shall mean the tenth (10th) day after the date upon which

the Confirmation Order becomes final and non-appealable. The Confirmation Order becomes

final and non-appealable fourteen (14) days after the Confirmation Order is entered, if no appeal

is filed, and after the conclusion of any appeal, if any party does appeal the entry of the

Confirmation Order.

                    (g)   “Effective Date” shall mean the date upon which the court enters its

Confirmation Order.



                           ARTICLE 2 - CLASSIFICATION OF CLAIMS

          2.1       The Debtors’ Plan of Reorganization provides for administrative expenses and

establishes classes for claims. Those classes are:

          1.        Secured Claim of Wells Fargo Bank (secured by first-position lien on real
                    property located at 105 Madison Ave)
          2.        Secured Claim of Wells Fargo Bank (secured by second-position lien on real
                    property located at 105 Madison Ave)
          3.        Secured Claim of Wells Fargo Auto Finance (secured by first-position lien on
                    2005 Mercedes)
          4.        Secured Claim of United Bridge Capital (unsecured as to Debtors, but secured by
                    first-position lien on real property located at 29 Lake Creek)
          5.        Secured Claim of Eta Compute, Inc. (unsecured as to Debtors, but secured by
                    second-position lien on real property located at 29 Lake Creek)
          6.        Claims for Priority Taxes
          7.        Unsecured claim of Banatao Living Trust
          8.        General Unsecured Claims


               ARTICLE 3 - UNIMPAIRED AND IMPAIRED CLASSES OF CLAIMS

            3.1     Unimpaired Classes. Classes 1, 2 and 3 – the secured claims of Wells Fargo Bank

or Wells Fargo Auto Finance.


CHAPTER 11 PLAN – PAGE 2
Matter: 13099-001
Case 19-40057-JMM            Doc 41    Filed 07/02/19 Entered 07/02/19 04:55:17             Desc Main
                                      Document     Page 3 of 14



            3.2     Impaired Classes. All remaining classes are impaired under this Plan.



                           ARTICLE 4 - ADMINISTRATIVE EXPENSES

          Each holder of an allowed administrative expense shall receive the fully allowed amount

of such claim in cash at confirmation or as otherwise agreed. The Bankruptcy Court will review

and allow, in an amount it believes appropriate, any application for approval of compensation for

professionals, including attorneys, accountants, real estate appraisers or other professionals. The

cost of those professional services is unknown at this time. The amount of compensation

approved by the bankruptcy court for those professional services shall be paid as an

administrative priority claim.

          Until compensation for a professional is approved, Debtors are prohibited from making

any payment from funds of the estate on those fees.          Debtors shall submit an application for

approval of compensation at an appropriate time, and shall give notice to all interested parties of

any application for compensation.

          To the extent that the Debtors have fees and costs due to more than one professional,

each professional shall have equal priority with other professionals. These fees and costs shall

be paid in full before any payment is due or is made to any other unsecured claim. See 11 U.S.C.

§1129(a)(9).

          To the extent Debtors do not have funds on hand or in bank accounts from which to pay

professional fees and costs approved by the Court and not paid from a retainer, Debtors will pay

the professional fees and costs from funds otherwise to be used to pay holders of unsecured

claims until paid in full. These funds may come from the funds that would otherwise be used to

pay priority tax claims and general unsecured claims. To the extent that Debtors do pay an



CHAPTER 11 PLAN – PAGE 3
Matter: 13099-001
Case 19-40057-JMM            Doc 41    Filed 07/02/19 Entered 07/02/19 04:55:17            Desc Main
                                      Document     Page 4 of 14



allowed administrative expense, the payment to priority tax claims or unsecured creditors not

paid previous to that date may be delayed.

          As of the date of filing of this Plan, Debtors have an attorney whose employment was

approved, Angstman Johnson. That firm currently holds some funds in a client trust account to

be applied towards any awards of compensation for those attorneys. No other professionals have

been employed in this case.

          Pursuant to 28 U.S.C. § 1930(a)(6), the Debtors are obligated to pay quarterly fees to the

United States Trustee during the pendency of the chapter 11 case until a plan is confirmed. The

United States Trustee’s quarterly fees are an administrative expense, and any unpaid US Trustee

fees shall be paid on the Effective Date of the plan by virtue of 11 U.S.C. § 1129(a)(12). The

Debtors shall pay, when due, all quarterly fees incurred from the date of confirmation until the

case is closed by the Court, converted or dismissed, whichever occurs first.



         ARTICLE 5 - PROVISIONS FOR TREATMENT OF CLASSES OF CLAIMS

            The Debtors propose to treat the classes as follows:

                      A. CLASS 1:         This class consists of a secured claim by Wells Fargo

               Home Mortgage in the approximate amount of $486,916.00. This claim is secured by

               a first-position lien on the Debtors’ residence. The Debtors are not in default on this

               loan, and the required payments under the loan agreement shall be paid directly by

               the Debtors. These payments to Wells Fargo shall be made “outside” the Debtors’

               bankruptcy plan, and not considered part of their Plan approved by the court. Wells

               Fargo shall retain its lien securing the claim, until the remaining amount due under

               the loan agreement is paid, at which time the lien shall be released.



CHAPTER 11 PLAN – PAGE 4
Matter: 13099-001
Case 19-40057-JMM            Doc 41    Filed 07/02/19 Entered 07/02/19 04:55:17           Desc Main
                                      Document     Page 5 of 14



                      B. CLASS 2:         This class consists of a secured claim by Wells Fargo

               Home Mortgage in the approximate amount of $100,000.00. This claim is secured by

               a second-position lien on the Debtors’ residence. The Debtors are not in default on

               this loan, and the required payments under the loan agreement shall be paid directly

               by the Debtors. These payments to Wells Fargo shall be made “outside” the Debtors’

               bankruptcy plan, and not considered part of their Plan approved by the court. Wells

               Fargo shall retain its lien securing the claim, until the remaining amount due under

               the loan agreement is paid, at which time the lien shall be released.

                      C. CLASS 3:         This class consists of a secured claim by Wells Fargo Auto

               Finance in the approximate amount of $5,300.00. This claim is secured by a first-

               position lien on the Debtor’s 2005 Mercedes. The Debtors have continued payments

               on this claim after the initial bankruptcy petition was filed, and this claim has been

               fully paid through regular payments.       The Debtors do not propose any further

               payments to this class, and expect Wells Fargo to shortly release the lien on the

               vehicle.

          Unless outlined differently above, payments to the above Classes will begin on the

Distribution Date. All of these creditors hold claims secured by the collateral identified. Unless

stated otherwise above or ordered by the Court, each creditor shall retain its lien on its collateral

until such time as its allowed, secured claim is paid in full. Once a secured claim is paid in full,

that creditor will have no further claim against the Debtors, and it shall take all steps necessary to

release any and all liens it may have.




CHAPTER 11 PLAN – PAGE 5
Matter: 13099-001
Case 19-40057-JMM            Doc 41    Filed 07/02/19 Entered 07/02/19 04:55:17             Desc Main
                                      Document     Page 6 of 14



                      D. CLASS 4:         This class consists of a secured claim by United Bridge

               Capital in the approximate amount of $2,221,000.00. This claim is secured by a first-

               position lien on real property located at 29 Lake Creek. The real property is owned

               by Inphi Partners, LLC, a company owned by the Debtors. The Debtors’ direct

               liability on this loan is via a personal guaranty, which is unsecured as to the Debtors.

               Inphi Partners, LLC, is in the process of marketing and selling the real property

               securing this claim.    The Debtors anticipate the sale of the real property will

               completely pay this claim. In the event the sale of the real property does not produce

               sufficient proceeds to completely pay this claim, Inphi Partners, LLC, will transfer

               the property to United Bridge Capital in full satisfaction of the claim.

                      E. CLASS 5:         This class consists of a secured claim by Eta Compute, Inc.,

               in the approximate amount of $1,800,000.00. This claim is secured by a second-

               position lien on real property located at 29 Lake Creek. The real property is owned

               by Inphi Partners, LLC, a company owned by the Debtors. The Debtors’ direct

               liability on this loan is unsecured. Inphi Partners, LLC, is in the process of marketing

               and selling the real property securing this claim. The Debtors anticipate the sale of

               the real property will completely pay this claim. In the event the sale or transfer of

               the real property does not produce sufficient proceeds to completely pay this Claim,

               the remaining balance owed shall be considered unsecured and treated in the same

               manner as claims in Class 8.

                      F. CLASS 6:                 After payment of any administrative priority

               expenses approved by the Court, see above, Debtors will pay the Idaho State Tax

               Commission and Internal Revenue Service for any allowed pre-petition taxes, in full



CHAPTER 11 PLAN – PAGE 6
Matter: 13099-001
Case 19-40057-JMM            Doc 41    Filed 07/02/19 Entered 07/02/19 04:55:17               Desc Main
                                      Document     Page 7 of 14



               from funds in the Debtor-in-possession accounts, pursuant to 11 U.S.C.

               §1129(a)(9)(C). In the event the Debtors do not have sufficient funds in the Debtor-

               in-Possession accounts on the Distribution Date to pay these claims in full, the

               Debtors shall make regular monthly payments to these creditors (starting on the

               Distribution Date) in the amount of $3000.00 per month for as many months

               necessary until this claim is paid in full. In the event this claim is not paid in full on

               the Distribution Date, it shall accrue interest at the rate of 3% per annum.

                      G. CLASS 7:         This class consists of the unsecured claim of Banatao

               Living Trust in the approximate amount of $1,500,000.00.            This claim will be

               satisfied by the Debtors transferring ownership of all shares in Eta Compute, Inc. to

               Banatao Living Trust in full satisfaction of the claim.

                      H. CLASS 8:         This class consists of unsecured claims of general

               unsecured creditors. Debtors will make payments, pro rata, to holders of general

               unsecured claims. The Debtors anticipate that, upon the final payments under this

               Plan, the holders of general unsecured claims will receive 100% of their allowed

               claims. To the extent the Debtors do pay an allowed administrative expense, the

               payment to priority tax claims and general unsecured claims will be delayed.

          The Debtors currently hold funds in DIP accounts. Some of the DIP account funds are

proceeds of loans for the construction of the 29 Lake Creek property, and will continue to be

used for that purpose. After confirmation, the Debtors will continue to finish and market the 29

Lake Creek property, as well as pay required interest payments on the United Bridge loan until

the property is sold. Those payments are accounted for in the Debtors’ proposed 12-month

budget attached hereto. Upon confirmation, the Debtors will begin making monthly payments of



CHAPTER 11 PLAN – PAGE 7
Matter: 13099-001
Case 19-40057-JMM           Doc 41    Filed 07/02/19 Entered 07/02/19 04:55:17          Desc Main
                                     Document     Page 8 of 14



$3,000.00 pro rata to unsecured creditors (including all creditors in Class 8, and any unsecured

portion of Eta Compute, Inc.’s claim). Upon completion and sale of the 29 Lake Creek property,

if any additional amounts are still owed to unsecured creditors (i.e., if their claims are not fully

paid through the sale of the 29 Lake Creek property), the Debtors will (in the order listed and

until all unsecured creditors are paid in full): (a) pay an additional one-time payment to

unsecured creditors of the balance of the Debtor-in-Possession accounts, which the Debtors

estimate will be $50,000.00; (b) liquidate all non-exempt vehicles and pay the net proceeds to the

remaining unsecured creditors; and (c) continue monthly payments of $3000.00 until all

remaining unsecured creditors are paid in full.



           ARTICLE 6 - SECURITIES TO BE ISSUED PURSUANT TO THIS PLAN

          6.1 No securities will be issued pursuant to this Plan.



                    ARTICLE 7 - ACCEPTANCE OR REJECTION OF PLAN

          7.1 Classes Entitled to Vote. All holders of Allowed Claims shall be entitled to vote

individually by class to accept or reject this Plan.

          7.2 Requirements for Acceptance of Plan by Classes. A class of claims shall have

accepted this Plan if it is accepted by the holders of Allowed Claims of at least two-thirds (2/3)

of the total amount of the Allowed Claims held by those in the class who voted and more than

one-half (1/2) in number of the total number of those in the class who voted.

          7.3 Cram Down. In the event that any impaired Class fails to accept this Plan in

accordance with Section 7.2, above, the Debtors reserve the right to request the Bankruptcy

Court to confirm this Plan pursuant to 11 U.S.C. §1129(b).



CHAPTER 11 PLAN – PAGE 8
Matter: 13099-001
Case 19-40057-JMM         Doc 41    Filed 07/02/19 Entered 07/02/19 04:55:17         Desc Main
                                   Document     Page 9 of 14




                     ARTICLE 8 - MEANS FOR IMPLEMENTING THE PLAN

          8.1 Source of Payments. The Debtors will make chapter 11 plan payments by using their

income generated from all sources, through distribution of the funds currently held in the DIP

accounts, and through liquidation and sale of the 29 Lake Creek property and other assets held

by the Debtors, as outlined above.



                    ARTICLE 9 - PROVISIONS GOVERNING DISTRIBUTIONS

          9.1 Date of Distributions. Under this Plan, distributions of cash shall be made as

provided for herein, or as otherwise may be ordered in writing by the Bankruptcy Court.

          9.2 Cash Payments. Cash payments required by this Plan may be made by check drawn

on a domestic bank.

          9.3 Time Bar to Payments by Check. Checks issued by the Debtors in payment of

Allowed Claims shall become null and void if not presented for final payment within ninety (90)

days of the date of issuance thereof. After such date, any Claim on account of which such an

instrument was issued shall be discharged and forever barred.



           ARTICLE 10 - EXECUTORY CONTRACTS AND UNEXPIRED LEASES

          10.1 Assumed If Not Rejected. The following contracts and leases subject to the

provisions of 11 U.S.C. §365 hereby are specifically assumed: NONE.

          10.2 Bar to Rejection Damages. If the Debtors' rejection of any executory contract or

unexpired lease produces an Allowed Claim for damages, such Claim, if not theretofore

evidenced by a filed proof of claim, shall forever be barred and unenforceable against the



CHAPTER 11 PLAN – PAGE 9
Matter: 13099-001
Case 19-40057-JMM            Doc 41     Filed 07/02/19 Entered 07/02/19 04:55:17           Desc Main
                                      Document      Page 10 of 14



Debtors or their property unless such a proof of claim is filed with the Bankruptcy Court and

served upon counsel for the Debtors by the later of thirty (30) days after the Distribution Date or

thirty (30) days after entry of the final order allowing rejection of such contract or lease.



                          ARTICLE 11 - PROCEDURES FOR RESOLVING
                            CONTESTED AND CONTINGENT CLAIMS

          11.1 Objection Deadline. As soon as is practicable, but in no event later than six (6)

months after the Distribution Date, all objections to Claims shall be filed with the Bankruptcy

Court and served upon the holder of each objected-to Claim.

          11.2      Prosecution of Objections.   The Debtors shall litigate to judgment, settle or

withdraw any objection made to contested Claims.

          11.3 No Distribution Pending Allowance. Notwithstanding any other provision of the

Plan, no payment or distribution shall be made with respect to all or any portion of a contested

Claim unless and until any objection to such contested Claim shall have been determined by final

order of the Bankruptcy Court.

          11.4 Treatment of Contingent Claims. Except as otherwise stated herein, until such time

as a contingent Claim becomes fixed and absolute, such Claim shall be treated as a contested

Claim for purposes of estimation, allocation and distribution.



                          ARTICLE 12 - MISCELLANEOUS PROVISIONS

          12.1 Prepayment. The Debtors shall have the right at any time to prepay, without

penalty, all or any portion of an Allowed Claim.

          12.2      Compliance With Tax Requirements.        The Debtors shall comply with all

withholding and reporting requirements imposed by federal, state, local and foreign taxing


CHAPTER 11 PLAN – PAGE 10
Matter: 13099-001
Case 19-40057-JMM         Doc 41     Filed 07/02/19 Entered 07/02/19 04:55:17          Desc Main
                                   Document      Page 11 of 14



authorities to the extent that any payment or distribution under this Plan shall be subject to any

such requirement.

          12.3 Compliance With All Applicable Laws. In the implementation of the provisions of

this Plan, the Debtors shall comply with every applicable law, rule, regulation or order; provided

that nothing contained herein shall require such compliance where the legality or applicability of

any such law, rule, regulation or order is being contested by the Debtors in appropriate

proceedings in good faith and, if required, for which an adequate reserve has been set aside.

          12.4 Set-offs. The Debtors may, but shall not be required to, set off against any Claim

and the payments or other distributions to be made pursuant to this Plan in respect of such Claim,

claims of any nature whatsoever the Debtors may have against the holder of such Claim, but

neither the failure to do so nor the allowance of any Claim hereunder shall constitute a waiver or

release by the Debtors of any such claim that the Debtors may have against such holder.

          12.5 Discharge of the Debtors. All payments and distributions made by the Debtors

under this Plan shall be in exchange for and in complete satisfaction, discharge, release and

cancellation of, all Claims of any nature whatsoever concerning the Debtors or any of their assets

or properties. Except as otherwise provided herein, upon the entry of an Order of Discharge at

completion of the Plan or otherwise, the Debtors shall be deemed discharged and released from

all claims pursuant to 11 U.S.C. §1141(d)(5)(A), including but not limited to demands and

liabilities that arose before the filing of the Petition and all debts of the kind specified in 11

U.S.C. §§502(g), 502(h) and 502(i), whether or not (I) a proof of claim based upon such debt is

filed or deemed filed under 11 U.S.C. §501; (ii) a Claim based upon such debt is Allowed; or

(iii) the holder of a Claim based upon such debt has accepted this Plan. Debtors may seek, but




CHAPTER 11 PLAN – PAGE 11
Matter: 13099-001
Case 19-40057-JMM            Doc 41     Filed 07/02/19 Entered 07/02/19 04:55:17        Desc Main
                                      Document      Page 12 of 14



do not anticipate seeking, a discharge before completion of the plan, after notice to all interested

parties and after a hearing.

          12.6. Appointment of Disbursing Agent. The Debtors shall be the disbursing agents for

the estate.

          12.7. Sale of Property. At any time during the term of this Plan, the Debtors may sell

property when the Debtors deem the sale expedient. The sale proceeds may be applied to the

secured portion of the appropriate secured creditor’s claim thereby reducing the amount of the

payments to such creditor by the amount of the sale proceeds.

          12.8. Retention of Property. The Debtors shall retain all property of the estate, except

such personal property that is not needed by the Debtors for an effective reorganization.

Property that is not needed will be abandoned or sold and the proceeds applied to the appropriate

secured creditor’s claim, whichever is deemed appropriate by the Debtors.

          12.9.     Execution of the Plan.   The Debtors shall adhere to the payment schedules

described within this Plan.

          12.10. Post-filing Indebtedness. No post-filing indebtedness, other than what has been

set forth in this Plan, has been incurred by the Debtors which indebtedness is in arrears or is not

current.

          12.11. Adversary Proceedings. The Debtors reserve the right to begin or continue any

adversary proceedings permitted under Title 11 of the United States Code.

          12.12. Use of Cash Collateral and Additional Secured Debts. The Debtors may continue

to use cash collateral (to the extent any creditor claims that they have an interest in any cash

collateral) in their day-to-day affairs and payment of various secured debts, provided their plan

payments are current. The right to use cash collateral shall terminate if the Debtors do not make



CHAPTER 11 PLAN – PAGE 12
Matter: 13099-001
Case 19-40057-JMM             Doc 41     Filed 07/02/19 Entered 07/02/19 04:55:17            Desc Main
                                       Document      Page 13 of 14



the payments stated above, and continued use shall be allowed only when the payments are

brought current. The Debtors also reserve the right to seek authorization to incur secured debts

in accordance with 11 USC §364(c) and (d) of the Bankruptcy Code.

                            ARTICLE 13 - CONSUMMATION OF PLAN

          13.1      Retention of Jurisdiction. The court will retain jurisdiction under this Plan until

this Plan has been fully consummated, including but not limited to the following purposes:

                    A.     Classification of the claim of any creditor and the re-examination of the

claims which have been allowed for the purposes of voting, and the determination of such

objections as may be filed to the creditors claims. The failure by the Debtors to object or

examine any claim for the purposes of voting shall not be deemed a waiver of the Debtors’ right

to object to allowance thereafter.

                    B.     Determination of all core proceedings.

                    C.     The correction of any defect, the curing of any omission, or the

reconciliation of any inconsistency in this Plan or order of confirmation as may be necessary to

carry out the purposes and intent of this Plan.

                    D.     The modification of this Plan after confirmation pursuant to the

Bankruptcy Rules and Title 11 of the United States Code.

                    E.     To enforce and interpret the terms and conditions of this Plan.

                    F.     Entry of any order, including injunctions, necessary to enforce the title,

rights, and powers of the Debtors and to impose such limitations, restrictions, terms and

conditions as this court may deem necessary.

                    G.     Entry of all necessary orders, judgments and decrees.

                    H.     Entry of an order concluding and terminating this case.



CHAPTER 11 PLAN – PAGE 13
Matter: 13099-001
Case 19-40057-JMM          Doc 41     Filed 07/02/19 Entered 07/02/19 04:55:17             Desc Main
                                    Document      Page 14 of 14



          13.2 Withdrawal of Plan. The Debtors reserve the right to revoke and withdraw this Plan

prior to Confirmation. If the Debtors revoke or withdraw this Plan, or if Confirmation of this

Plan does not occur, then this Plan shall be deemed null and void and nothing contained herein

shall be deemed to constitute a waiver or release of any Claims by or against the Debtors or any

other person or to prejudice in any manner the rights of the Debtors or any person in any further

or other proceedings involving the Debtors.

                                 ARTICLE 14 – CONCLUSION

          The Debtors have given every thought to the complex problems confronting them, and

with the assistance of their counsel have devised and formulated this Plan.              This Plan is

respectfully submitted with the hope that its equity and fairness will be considered by all parties

in interest, whose consent is necessary to perfect it. It is further hoped that all creditors will join

in an affirmative vote for the Plan in order that they, as well as the Debtors, will receive the

maximum benefits to be derived therefrom. The Debtors have not audited the claims or other

figures; however, this Plan and the approved Disclosure Statement are as accurate as is feasible

under the circumstances.



DATED: June 28, 2019.



       /s/__           ________
Timothy Semones, Debtor


       /s/___                 ______
Susan Desko, Co-Debtor



       /s/___              ______
Matthew T. Christensen, Attorney for the Debtors


CHAPTER 11 PLAN – PAGE 14
Matter: 13099-001
